Citation Nr: 9910291	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for dorsolumbar 
scoliosis has been submitted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen


INTRODUCTION

The veteran had active service with the United States Marine 
Corps (USMC) from February 1970 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence adequate to reopen the claim for service connection 
for dorsolumbar scoliosis had not been submitted.  In 
February 1997, the veteran's claim was transferred to the 
Waco, Texas, VARO for further adjudication.  

The Board notes that private treatment records dated in June 
1994, a fee basis examination in July 1997, and a review of 
the veteran's records by a VA examiner in June 1998 noted 
arthritic or degenerative changes of the veteran's spine.  
The VA examiner's report in June 1998 further noted that the 
veteran's back pain in service was most likely mechanical and 
not due to his scoliosis.  Inasmuch as this represents an 
inferred claim for service connection for a back disorder 
other than scoliosis, it is referred to the RO for further 
action as necessary.  


FINDINGS OF FACT

1. By rating decision dated in February 1971, the RO denied 
service connection for dorsolumbar scoliosis.  The veteran 
was properly notified of that decision under cover letter 
dated in March 1971.

2. The evidence received subsequent to the February 1971 RO 
decision is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the claim.

3. The veteran's dorsolumbar scoliosis was not incurred in or 
aggravated by any incident of military service.  


CONCLUSIONS OF LAW

1. The February 1971 RO decision denying service connection 
for dorsolumbar scoliosis is final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. § 19.153 (1969) (38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998)).  

2. New and material evidence having been presented, the claim 
of entitlement to service connection for dorsolumbar 
scoliosis is reopened.  38 U.S.C.A. § 5108 (West 1991), 38 
C.F.R. § 3.156(a) (1998).

3. The veteran's dorsolumbar scoliosis was not incurred in or 
aggravated by any incident of service.  38 U.S.C.A. 
§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service entrance examination, dated in February 
1970, indicated no abnormalities of the spine.  On his report 
of medical history, completed on the same day, the veteran 
indicated no history of bone or joint deformity and no back 
trouble of any kind.  

The veteran's service medical records indicated a diagnosis 
of scoliosis in March 1970, one week after commencing active 
duty.  Eleven days later, the veteran returned with 
complaints of back pain.  A diagnosis of severe roto-
scoliosis of the thoracolumbar spine was indicated.  The 
veteran again complained of back pain in August 1970.  The 
examiner noted that his range of motion was within normal 
limits and noted no muscle spasms or tenderness.  The 
following day, the examiner indicated an impression of 
paralumbar muscle spasm and mild scoliosis.  A week later, an 
examiner noted that the veteran' condition was essentially 
unchanged with impressions of scoliosis and para-spinous 
muscle spasm.  A history of recurrent back pain, which began 
five years previous with a football injury and had been 
getting worse since, was indicated.  

The veteran was referred to the orthopedic clinic later in 
August 1970.  The examiner indicated that the veteran 
reported chronic back pain following an injury while playing 
football.  An impression of dorsolumbar scoliosis was 
indicated.  The examiner recommended administrative discharge 
from service for a physical defect, which existed prior to 
enlistment, and had not been aggravated by military service. 

The report of the Medical Board, in October 1970, indicated 
that the veteran had a history of back pain after a football 
injury five years prior to the examination.  Since then, the 
veteran had chronic back pain in the mid-dorsal and 
dorsolumbar area.  A diagnosis of dorsolumbar scoliosis was 
indicated and the Medical Board recommended that the veteran 
be discharged from the USMC.  The Medical Board found that 
the veteran's back condition existed prior to enlistment, 
that he did not meet the minimum standards for induction or 
enlistment, and he was unfit for further service by reason of 
physical disability.  The Medical Board concluded that the 
veteran's physical disability was neither incurred in nor 
aggravated by a period of active military service.   

By rating decision in February 1971, the RO denied service 
connection for dorsolumbar scoliosis because it was a 
constitutional or developmental abnormality and there was no 
aggravation of the condition during military service.  The 
veteran was properly notified of this decision under cover 
letter dated in March 1971, but did not timely perfect an 
appeal.  The February 1971 RO decision is final, as to the 
evidence of record at that time.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. § 19.153 (1969) (38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1998)).  

The veteran filed a request to reopen his claim for service 
connection for dorsolumbar scoliosis in May 1994.  The 
evidence, submitted since the final RO decision in February 
1971, includes private treatment records, a VA fee basis 
examination, a medical record review by a VA physician, 
statements by the veteran, and testimony at an August 1997 
personal hearing.

By letter dated in June 1995, J.M.J., M.D., stated that he 
had examined the veteran and reviewed his records.  Dr. 
J.M.J. indicated a diagnosis of dorsolumbar scoliosis 
resulting in chronic back pain.  Dr. J.M.J. stated that it 
seemed inconceivable medically, as well as practically, that 
the veteran's time in service did not exacerbate or aggravate 
his medical condition.  He indicated that any type of 
strenuous exercise or training would most likely have 
contributed to the aggravation of the veteran's medical 
condition.  

In his VA Form 9, substantive appeal, received in February 
1996, the veteran stated that scoliosis was noted in his 
service medical records in March 1970, but no profile was 
given at that time.  He indicated that his service medical 
records showed repeated complaints of back pain aggravated by 
military duties.  He stated that he was injured playing 
football in high school in November 1966, but went on to live 
"a perfectly normal life."  The veteran indicated that 
following this injury he had no pain or symptoms at all 
concerning his back, a fact about which he noted the Medical 
Board was incorrect.  The veteran indicated that he was 
accepted into service with the knowledge of his back 
condition, and it was only after aggravation of his condition 
that he was found unfit for further duty.  He stated that he 
was forced to sign the Medical Board Certificate, and did not 
know that any options were available.  

By letter received in May 1997, the veteran stated that he 
had not received treatment from any private physicians, 
except Dr. J.M.J.  He indicated that Dr. J.M.J. had 
recommended surgery, but the veteran decided not to pursue 
that option at that time.  The clinical records, submitted by 
Dr. J.M.J., showed treatment in March 1994.  Dr. J.M.J. 
indicated that the veteran's back was unchanged and provided 
a diagnosis of lumbar spine arthritis.  

A fee basis compensation and pension examination for the neck 
and spine was conducted in July 1997.  Dr. B.J.B. indicated 
that he reviewed the claims file including the September 1995 
rating decision and the veteran's substantive appeal, dated 
in March 1996.   The veteran complained of vague low back 
pain symptoms, which were worse with activities such as 
prolonged sitting, standing, walking, bending, or lifting, 
and were partially relieved by rest and over-the-counter 
medication.  Dr. B.J.B. stated that the veteran did not 
mention weakness, stiffness, fatigability, or lack of 
endurance.  The veteran reported that the pain was mild and 
chronic, but got worse if he worked too hard.  Dr. B.J.B. 
indicated that the veteran was independent in all his 
functions, but had to limit his length of time doing any one 
particular activity.  

Physical examination showed an S-shaped lower thoracic, upper 
lumbar mild curvature, with no associated muscle spasm, 
atrophy, or sensory changes noted.  Range of motion testing 
showed forward flexion of 80 degrees, backward extension of 
35 degrees, and lateral flexion of 25 degrees bilaterally.  
Dr. B.J.B. noted that the veteran complained of pain on 
extension.  X-ray examination of the thoracic spine showed an 
S-type scoliotic curve, with no structural or other 
abnormality.  Disc space narrowing in the cervical spine with 
arthritic spurring was noted as well.  X-ray examination of 
the lumbosacral spine showed S-type scoliosis with arthritic 
changes at L4-5 and L5-S1.  Dr. B.J.B. indicated diagnoses of 
low back pain with congenital pre-existing S-type scoliosis 
and mild arthritic changes with no reported trauma or injury 
during service, and degenerative changes in the cervical 
spine.  

By letter dated in September 1997, the veteran's 
representative indicated that the veteran had been treated by 
physicians other than Dr. J.M.J., but could not remember the 
names of the physicians or dates of treatment.  

At an August 1997 Travel Board hearing, before one of the 
undersigned Members, the veteran testified that he was 
injured in a football game during high school.  He saw a 
doctor who diagnosed scoliosis and a bruise.  The veteran 
stated that, after missing a few games, he was able to return 
later in the season with no further pain.  Transcript, pp. 2-
3.  The veteran testified that he had no pain from the time 
the injury healed until his entry on active duty.  
Transcript, p. 3.  He indicated that he did not mention his 
previous injury at enlistment because he thought it was 
normal.  Transcript, p. 3.  The veteran stated that he began 
to experience low back pain a week or two into basic training 
and had to limit his activities.  Transcript, p. 4.  
The veteran sought treatment for his back pain and was given 
medication and informed that he had scoliosis.  
Transcript, p. 5.  The veteran testified that he continued to 
have daily low back pain throughout the remainder of his 
period of active duty.  Transcript, pp. 5-6.  He indicated 
that the Medical Board informed him that he had scoliosis and 
had some aggravation.  Transcript, p. 6.  

The veteran testified that within weeks of his discharge he 
sought treatment for his back pain in Wichita, Kansas and 
continued taking medication.  He did not remember the name of 
the physician or the exact dates of treatment.  
Transcript, p. 7.  The veteran stated that he did not have 
any post-service trauma or injury to his back, but the pain 
continued in his lower hip and the left side of his spine.  
Transcript, pp. 7-8.  He testified that Dr. J.M.J. limited 
his standing and lifting and the veteran had to sleep on a 
special mattress.  Transcript, p. 8.  

In June 1998, a VA physician reviewed the veteran's VA and 
military records, but did not examine the veteran.  The 
physician indicated that the veteran was discharged from the 
USMC due to a 30 percent thoraco-lumbar scoliotic curve 
and that the veteran had a football injury five years prior 
to service.  The physician indicated that the veteran's low 
back pain during service was more likely not related to 
scoliosis, than to it.  He indicated that the low back pain 
was most likely mechanical in nature.  The physician further 
stated that the veteran's current degenerative changes in the 
neck and lower lumbar spine area were most likely related to 
age and not to scoliosis.  He indicated that it was 
reasonable to assume that the cervical and lumbar 
degenerative changes were not related to the scoliotic curve, 
and that there was no evidence that the scoliotic curve 
progressed during the veteran's military service.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999) (en banc); Elkins v. West, No. 
97-1534 (U.S. Vet App. Feb. 17, 1999) (en banc).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
this presumption does not apply in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The issue of whether the veteran's back disability is related 
to his period of military service involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Routen v. Brown, 10 Vet. App. 183, 186, (1997); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  The record does not 
reflect that the veteran has a medical degree or qualified 
medical experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, although he is competent to testify as to 
observable symptoms, such as pain, he is not competent to 
provide evidence or opinion that the observable symptoms were 
incurred in or aggravated by his military service.  See 
Savage v. Gober, 10 Vet. App. 489, 497 (1997).

Submission of New and Material Evidence

The Board notes that the RO in January 1996 determined that 
new and material evidence had not been submitted since the 
final denial of service connection for dorsolumbar scoliosis 
in February 1971.  Therefore, the RO did not reopen the 
veteran's claim.  However, in an August 1998 decision, the RO 
reversed its position by determining that new and material 
evidence had been submitted and the claim was reopened.  A 
more detailed chronology follows. 

At the time of the February 1971 denial of service connection 
for dorsolumbar scoliosis, the available evidence showed in-
service complaints of back pain and the Medical Board report, 
which included a football injury five years prior to service 
with chronic back pain since that time, and concluded that 
the veteran's scoliosis existed prior to enlistment and was 
not aggravated by service.  

In support of reopening his claim, the veteran submitted the 
treatment records and a letter from Dr. J.M.J., who concluded 
that it was inconceivable that the veteran's time in service 
did not exacerbate or aggravate his medical condition and 
that any type of strenuous exercise, including USMC training, 
would most likely have contributed to the aggravation of his 
condition.  Further, the veteran testified that following his 
football injury he had no pain in his back until his service 
with the USMC, and following discharge he has had continued 
pain in his back.  Dr. B.J.B. noted that the veteran 
currently complained of mild chronic back pain, which was 
aggravated by activity.  The veteran is competent to testify 
to complaints of pain.  See Savage, supra.  Prior to the RO 
decision in February 1971, the only statements regarding the 
veteran's previous injury were from the Medical Board, which 
indicated that the veteran had continued pain from the time 
of his initial injury.  The evidence submitted is both new, 
in that it has not previously been considered, and material, 
as it goes to show an essential element of the veteran's 
claim.  Accordingly, the Board agrees with the RO's 
determination that the additional evidence is sufficient for 
reopening the claim for service connection for dorsolumbar 
scoliosis.  

Well-Grounded Claim

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a). Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current disability.  The VA physician in June 1998 indicated 
that the veteran currently suffered from degenerative changes 
in the neck and lower lumbar spine area.  In July 1997, 
Dr. B.J.B. indicated diagnoses of lower back pain with 
congenital pre-existing S-type scoliosis and mild arthritic 
changes of the cervical and lumbar spine.  In June 1995, Dr. 
J.M.J. indicated a diagnosis of dorsolumbar scoliosis 
resulting in chronic back pain.  Treatment records from Dr. 
J.M.J. in March 1994 indicated a diagnosis of lumbar spine 
arthritis and stated that the veteran's back was unchanged.  

The veteran has submitted medical evidence of inservice 
aggravation of his scoliosis.  The service medical records 
contain numerous complaints of lower back pain.  Dr. J.M.J. 
indicated that it was inconceivable that the veteran's time 
in service did not exacerbate or aggravate his medical 
condition.  Finally, the opinion of Dr. J.M.J. further 
provides medical evidence of a nexus between the veteran's 
current dorsolumbar scoliosis and resulting chronic back 
pain. 

Based on the service medical records and the medical evidence 
of record, the Board finds that the veteran's claim for 
service connection for dorsolumbar scoliosis is well 
grounded.  38 U.S.C.A. §5107(a).  The claims folder contains 
all available service medical records and the RO has 
requested and received the available reports of VA medical 
examinations and review of records.  Although the veteran 
indicated that he was treated shortly after discharge from 
service and by physicians other than Dr. J.M.J., he indicated 
that he did not remember the names of the physicians and/or 
dates of such treatment.  The veteran indicated that he had 
been treated by Dr. J.M.J. from January 1991 to December 
1995.  The RO requested all treatment records from Dr. J.M.J. 
and received only the June 1995 letter and a single treatment 
record from March 1994.  In October 1997, the RO requested 
that Dr. J.M.J. identify the records reviewed in reaching his 
conclusion and provide any further medical records.  No 
response to this request was received.  It appears that all 
possible development has been completed, and the VA has 
satisfied its duty to assist the veteran under these 
circumstances.

Evaluation on the Merits

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b). The United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that the presumption of aggravation applies where 
there is a worsening of the disability regardless of whether 
the degree of worsening was enough to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), Hunt, 1 Vet. 
App. at 296.  Temporary or intermittent flare-ups during 
service are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt, 1 Vet. App. at 297.  The 
determination whether a preexisting disability was aggravated 
by service is a question of fact.  Doran v. Brown, 
6 Vet. App. 283, 286 (1994).  

The veteran's service medical records indicated repeated 
complaints of lower back pain during service beginning one 
week after entry on active duty.  A history of recurrent back 
pain which began five years previous with a foot ball injury 
was noted twice in August 1970 and on the Medical Board 
report in October 1970.  Following an orthopedic examination 
and review by the Medical Board, a report issued indicating 
that the veteran's back condition had existed prior to 
service and had not been aggravated by service.  

In his substantive appeal, received in February 1996, the 
veteran indicated that following his football injury he had 
no pain or symptoms at all concerning his back.  At the 
August 1997 hearing, the veteran again reported no pain 
following this injury until entry on active service.  These 
statements, made more than 25 years after discharge, are in 
contradiction to reports during service of chronic back pain 
commencing with his football injury in November 1966.  The 
Board finds that the veteran's reported history, which was 
provided for the purpose of medical treatment during service, 
is more credible than his statements in support of his 
present claim.  

In June 1995, Dr. J.M.J. indicated that it was inconceivable 
that the veteran's military service did not exacerbate or 
aggravate his medical condition.  At that time, Dr. J.M.J. 
provided a diagnosis of dorsolumbar scoliosis resulting in 
chronic back pain.  In forming this opinion, Dr. J.M.J. 
indicated that he had reviewed the veteran's records.  Dr. 
J.M.J. was asked to identify what records had been reviewed, 
and did not respond.  The Board notes that although, the 
veteran indicated that he was treated by Dr. J.M.J. from 1991 
to 1995, Dr. J.M.J. provided only one treatment record, dated 
in March 1994, which indicated a diagnosis of lumbar spine 
arthritis, with no mention of scoliosis.  The Board places 
little probative weight on the opinion of Dr. J.M.J., who 
examined the veteran more than twenty years after discharge 
and provided no documentation upon which to determine the 
bases for his opinion.  

At the August 1997 hearing, the veteran indicated he had 
sought treatment for his back pain within weeks of his 
discharge from service.  The veteran did not remember the 
name of the physician or the exact dates of treatment.  The 
Court has recognized that the statement of a veteran as to 
what a doctor told him is insufficient to establish a medical 
diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  The 
veteran did not indicate that this physician had provided any 
opinion as to aggravation of the veteran's scoliosis caused 
by his military service.  

Dr. B.J.B. examined the veteran in July 1997.  He indicated 
that the veteran reported mild chronic pain, which got worse 
upon exertion.  Diagnoses of lower back pain with congenital 
pre-existing S-type scoliosis and mild arthritic changes of 
the cervical and lumbar spine were indicated.  Dr. B.J.B. 
noted no reported trauma or injury during service.  A VA 
physician reviewed the veteran's service medical and VA 
records in June 1998.  The physician indicated that it was 
more likely than not that the veteran's lower back pain 
during service was unrelated to his scoliosis, and that the 
lower back pain was most likely mechanical in nature.  The 
physician further indicated that the veteran's current 
degenerative changes in the neck and lumbar spine were most 
likely related to age and not to scoliosis.  He concluded 
that the cervical and lumbar degenerative changes were not 
related to the scoliotic curve, and that there was no 
evidence that the scoliotic curve progressed during the 
veteran's military service.  The Board finds the opinion of 
this physician more probative than the opinion of Dr. J.M.J.  
It is clear from the VA physician's report that he reviewed 
the veteran's service medical records.  There is no such 
indication from Dr. J.M.J.  The VA physician also reviewed 
the early VA examination, which was unavailable to Dr. J.M.J.  

Although the veteran's symptoms of back pain may have 
increased temporarily during service, the preponderance of 
the medical evidence is against a finding that his underlying 
condition, dorsolumbar scoliosis increased in severity during 
service.  The presumption of aggravation, therefore, does not 
apply.  As the evidence preponderates against the veteran's 
claim for service connection for dorsolumbar scoliosis, the 
claim is denied.



ORDER

The application to reopen the claim of service connection for 
dorsolumbar scoliosis is granted.

Entitlement to service connection for dorsolumbar scoliosis 
is denied.  




		
	Richard B. Standefer
	Member, Board of Veteran's Appeals




 
  The Board notes that the Medical Board report cover letter appears to indicate that the veteran's condition 
was incurred in the line of duty and did not exist prior to entry in service.  However, it is clear from the 
entirety of the form of record that, in carbon copying, the typing became misplaced.  The narrative report of 
the Medical Board makes it clear what the findings were.
  The Board notes that the RO, in its August 1998 supplemental statement of the case and in a 
September 1997 examination request worksheet, stated that Dr. B.J.B. indicated that the statements by 
Dr. J.M.J. were not supported by medical evidence.  In fact, Dr. B.J.B. noted only that the RO's 
September 1995 rating decision indicated that the statements by Dr. J.M.J. were not supported by medical 
evidence.  Dr. B.J.B. did not indicate any independent opinion regarding the statements of Dr. J.M.J.

